Order entered November 13, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01064-CV

                          LETERRENCE T. JACKSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV-1800435-V

                                           ORDER
       On October 18, 2018, the court reporter notified the Court that appellant had not
requested or paid for the reporter’s record.    In response, the Court sent appellant a letter
instructing him to file, by October 29, 2018, notice that he has requested preparation of the
reporter’s record and written verification that he has paid or made arrangements to pay the
reporter’s fee or written documentation that he has been found entitled to proceed without
advance payment of costs. We cautioned appellant that failure to comply may result in the
appeal being submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).
       As of today’s date, appellant has not complied. Accordingly, we ORDER the appeal be
submitted without the reporter’s record. Appellant’s brief is due December 12, 2018.
                                                      /s/   ADA BROWN
                                                            JUSTICE